Citation Nr: 1758184	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-34 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation, in excess of 10 percent, for a bilateral hearing loss disability. 

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disease or injury ("TDIU").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 through September 1965. 

This appeal comes to the Board of Veterans' Appeals ("Board") from a May 2009 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Petersburg, Florida (hereinafter Agency of Original Jurisdiction ("AOJ")).

The Veteran testified at a September 2017 Board videoconference hearing, held before the undersigned Veterans Law Judge.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.

In reviewing the evidence of record, the Board observes that the Veteran has reported that his bilateral hearing loss disability impairs his ability to work.  See June 2012 Statement in Support of Claim.  The Board notes that if a claimant, or the record, reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability ("TDIU") as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  As such, the Board has considered entitlement to a TDIU as part of the Veteran's appeal for an increased evaluation of his bilateral hearing loss disability.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The testified that his hearing has worsened since the date of his last VA examination.  Under VA regulations, when a Veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C. § 5103A(d);  38C.F.R. § 3.159(c)(4);  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was last afforded a VA audiological examination in October 2014.  While the Veteran has submitted a more recent private audiological exam, which was administered in June 2016, in light of the Veteran's report of recent worsening of his hearing loss disability, the Board concludes that new examination is warranted to ascertain the current severity of his hearing loss disability.  

The Board also observes that during the course of this appeal the Veteran has made statements regarding the adverse impact of his service-connected bilateral hearing loss disability on his employment.  See e.g. January 2012 Statement in Support of Claim.  

The Board notes that a traditional TDIU claim considers whether a Veteran is unemployable due to any service-connected disability or disabilities, alone or in concert.  In contrast, a Rice TDIU claim is limited to whether the Veteran is unemployable due to the service-connected disability or disabilities on appeal-in this case, the Veteran's bilateral hearing loss disability.  See Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009) (when entitlement to TDIU is raised during the administrative appeal of the increased rating or initial rating assigned for the underlying disability or disabilities, it is a part of the claim for benefits for that disability or disabilities).  Accordingly, in light of the ruling in Rice, the Board may infer a claim for TDIU due exclusively to the service-connected bilateral hearing loss disability, because these are the underlying disabilities at issue in this appeal.

As noted above, the Board has inferred a request for TDIU based upon the Veteran's statements and lay symptomatology.  Therefore, the issue of entitlement to a TDIU due exclusively to the service-connected bilateral hearing loss disability, is remanded to the AOJ. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. First, the AOJ should provide the Veteran with appropriate notice regarding the TDIU claim and request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

The AOJ should explain what is needed to establish entitlement to TDIU due to exclusively to his service-connected bilateral hearing loss disability, in include on an extra-schedular basis.  The AOJ should ask the Veteran to submit any additional evidence in support of a TDIU claim, to specifically include information on his work history, salary, and educational history.

2.   The AOJ should arrange for the Veteran to undergo a VA examination to determine the current severity of her service-connected bilateral hearing loss.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  Any tests and studies deemed necessary by the examiner should be conducted, to include the Maryland CNC speech discrimination test.  All findings should be reported in detail.  The examiner must also fully describe the functional effects of the Veteran's hearing loss.

3.  Thereafter, the AOJ should consider all of the evidence of record and adjudicate the claims on appeal.  If the benefit sought is not granted, the AOJ must then issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




